Citation Nr: 1519168	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  14-19 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue as secondary to service-connected sarcoidosis.

2.  Entitlement to service connection for night sweats as secondary to service-connected sarcoidosis.

3.  Entitlement to service connection for pterygium of both eyes as secondary to service-connected dry eye syndrome and/or pulmonary sarcoidosis.

4.  Entitlement to rating in excess of 10 percent for pulmonary sarcoidosis.

5.  Entitlement to a compensable rating for dry eye syndrome.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2015, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains records that are irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for pterygium of both eyes and chronic fatigue, to increased evaluations for sarcoidosis and dry eye syndrome, and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the March 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for night sweats.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for night sweats have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the March 2015 Board hearing, the Veteran stated that he wished to withdraw the appeal as to the issue of entitlement to service connection for night sweats.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and is dismissed.



ORDER

The appeal for the issue of entitlement to service connection for night sweats is dismissed.  


REMAND

The claims of entitlement to service connection for chronic fatigue and pterygium of both eyes, to increased evaluations for pulmonary sarcoidosis and dry eye syndrome, and to TDIU are being remanded for outstanding VA treatment records and additional VA examinations.

First, a remand is required to obtain outstanding VA treatment records.  The Veteran's records from the Social Security Administration (SSA) reference a VA treatment record dated on March 30, 2010, that showed that the diagnosis of sarcoid was one of exclusion, that biopsies were negative for sarcoid, and that the Veteran declined bronchoscopy and further biopsy to evaluation his pulmonary condition.  The April 2014 statement of the case (SOC) references VA medical records from the Tampa VA Health Care System dated from March 2009 to March 2014; however, the claims file only includes copies of VA treatment records dated from April 2009 to February 2010.  On remand, any outstanding treatment records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014).

Second, a remand is required for a supplemental VA medical opinion for the pterygium of both eyes.  The Veteran has contended that his pterygiums are secondary to his service-connected dry eye syndrome and/or his service-connected pulmonary sarcoidosis.  The March 2009 VA examiner opined that the Veteran's pterygiums were less likely than not caused by his service-connected dry eye syndrome, but did not address whether his pterygiums were aggravated by his dry eye syndrome or whether there was a relationship between his pterygiums and pulmonary sarcoidosis.  In addition, the Veteran has since submitted medical articles that indicate a correlation between pterygiums and dry eye syndrome.  Therefore, the Board finds that a supplemental medical opinion is needed to make a determination on this claim.

Third, a remand is required for an additional VA examination for pulmonary sarcoidosis.  A VA respiratory examination was last conducted in March 2009, which is over six years ago.  The diagnoses were chronic obstructive pulmonary disease (COPD) and pulmonary sarcoidosis.  In a March 2009 addendum opinion, the examiner opined that COPD was not caused by pulmonary sarcoidosis, noting that medical literature indicated that pulmonary sarcoidosis produces restrictive airway disease changes and not commonly obstructive changes.  It was noted that the Veteran had a 20 pack year history of tobacco smoking, which was known to cause obstructive airway changes, and that March 2009 pulmonary function testing (PFT) showed severe obstructive airway changes and moderate restrictive airway changes.  

In February 2010, a different VA examiner provided a supplemental opinion.  The examiner opined that the COPD and sarcoidosis symptoms were identical, and thus identifying the degree to which each contributes to the Veteran's disability was not measureable.  However, the examiner then stated that the degree of COPD was more severe on objective PFT compared to the effect of sarcoidosis and that activities of daily living appeared to be impacted to a greater degree from COPD when compared to sarcoidosis.

The Board thus finds that it is unclear whether it is possible to distinguish the symptoms associated with nonservice-connected COPD from those symptoms associated with service-connected pulmonary sarcoidosis.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the Board finds that another VA examination is needed for additional clarification.

Fourth, remand is required for a current examination regarding dry eye syndrome.  The Veteran was last provided a VA examination in conjunction with his dry eye syndrome in March 2009, over six years ago.  As this case is already being remanded for records, another VA examination would be helpful in ascertaining the current severity and manifestations of his service-connected dry eye syndrome.  

Regarding the Veteran's claim of entitlement to TDIU, this issue is inextricably intertwined with his increased rating and service connection claims.  Therefore, they must be considered together.  

Finally, while this case is in remand status, the AOJ should either rescan or obtain another copy of the evidence submitted by the Veteran on February 18, 2015.  Several pages are illegible, including medical evidence from Dr. J.B.  During the Board hearing, the Veteran testified that he submitted evidence from Dr. J.B. that indicated that his chronic fatigue was analogous to chronic fatigue syndrome.  See Transcript (Tr.) at 26-27.  On remand, the AOJ should arrange for these documents to be rescanned into VBMS.  If legible copies cannot be obtained, the AOJ should request that the Veteran resubmit this evidence.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center, to include the Tampa VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  Specifically, this should include any VA medical records dated on March 30, 2010 and all records prior to April 2009 and after February 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Request that the correspondence and evidence submitted by the Veteran and received on February 18, 2015, be rescanned into VBMS, as multiple pages (including evidence from Dr. J.B.) are illegible.  It should be noted whether this is the best possible copy.

If the correspondence and evidence received on February 18, 2015, cannot be located or legible copies are not available, send a letter to the Veteran and request that he resubmit these documents.  In particular, he should be requested to resubmit evidence from Dr. J.B.

3.  After obtaining any identified and outstanding records, provide the Veteran a VA eye examination to ascertain the current severity, and manifestations of his dry eye syndrome and to address the nature and etiology of his pterygiums.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

First, the examiner should describe the Veteran's symptoms due to his dry eye syndrome and note all resulting functional impairment.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.

Second, the examiner must provide an opinion as to whether the Veteran's pterygiums are caused or aggravated by the Veteran's service-connected dry eye syndrome or pulmonary sarcoidosis.  In rendering this opinion, the examiner must address the medical articles submitted by the Veteran showing a correlation between pterygiums and dry eye syndrome.

4.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his pulmonary sarcoidosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected pulmonary sarcoidosis.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.  The examiner must address whether the Veteran experiences night sweats and if so, if they are attributable to the sarcoidosis.

If possible, the examiner must attempt to distinguish symptoms due to COPD from pulmonary sarcoidosis.  The examiner should explain whether PFT findings are indicative of impairment due to COPD, impairment due to pulmonary sarcoidosis, or a combination of the two.  If the symptoms cannot be differentiated, the examiner should so state in the report, and explain why. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


